Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 1 of 14 Pageid#: 2562




                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     ABINGDON DIVISION

  UNITED STATES OF AMERICA

                   v.                                                   CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


                         INDIVIOR’S REPLY TO GOVERNMENT’S
                        RESPONSE IN OPPOSITION TO INDIVIOR’S
                   MOTION TO DISMISS THE SUPERSEDING INDICTMENT*

          Indivior Inc. and Indivior PLC (collectively, “Indivior”) respectfully submit this reply to

  the government’s response to Indivior’s Motion to Dismiss the Superseding Indictment, to Strike

  Surplusage and for Inspection of Grand Jury Materials. See Government’s Response in

  Opposition to Indivior’s Second Motion to Dismiss, ECF No. 275 (“Gov. Br.”).

                                               INTRODUCTION

          In its opposition brief, the government fails to explain how it has properly pled wire fraud

  in Counts Seven, Eleven, and Thirteen through Twenty-Eight. Deploying the language of

  accomplice liability found in 18 U.S.C. § 2 the government alleges in the Superseding

  Indictment that Indivior aided and abetted physicians “it knew were issuing careless, clinically

  unwarranted opioid prescriptions,” ¶¶ 102-12 (Doctor A), ECF No. 115 (“Sup. Ind.”); id. ¶¶ 113-

  27 (Doctors B & C); id. ¶¶ 128-43 (Doctor D), by including these doctors in Indivior’s “Here to

  Help” physician referral program, id. ¶ 98, and by providing them with “marketing materials,

  billing advice, and access to lunch and dinner events,” id. ¶ 99 (collectively the “Careless


           *
             This publicly filed version of this memorandum is redacted pursuant to this Court’s Order of April 9,
  2019, as amended on May 23, 2019 and August 12, 2019. An un-redacted memorandum has been filed under seal.



                                                        -1-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 2 of 14 Pageid#: 2563




  Prescriber Allegations”). Despite including the legally significant language of Section 2, the

  government concedes it will not pursue accomplice liability against Indivior based on the

  physicians’ alleged careless conduct. See Gov. Br. 8. Instead, the government takes the position

  that the allegations that Indivior aided and abetted careless conduct constitute a means to commit

  an alleged scheme to defraud. See id. at 7. But nowhere does the government explain how. In

  fact, the government fails to cite a single case in support of its position that aiding and abetting

  careless conduct can be a means to commit fraud as a matter of law. Rather than answer the

  question at hand, the government argues that the Court has no role here. Id. at 6-8. We

  respectfully disagree. The Court has a critical role as gatekeeper to ensure that the charges set

  forth are legally cognizable offenses before they may be presented to a jury that will be asked to

  convict Indivior. Counts Seven, Eleven, and Thirteen through Twenty-Eight fail this test.

         Once charges pass that threshold test, the Court has a further role in preventing jury

  confusion and undue prejudice. The government wholly ignores this point in its opposition brief.

  The aiding and abetting allegations in the Superseding Indictment confused Magistrate Judge

  Sargent, who has been on the bench handling complex cases for more than 20 years. See

  Hearing Tr. 33, 35-37, 42-43, Oct. 1, 2019. It is unfair to expect more from any juror.

  Moreover, the Court should not allow the government to sidestep Rule 404(b) of the Federal

  Rules of Criminal Procedure by including allegations in the Superseding Indictment of “other

  acts” as evidence of intent. Gov. Br. 8. These allegations should be stricken from the

  Superseding Indictment as prejudicial surplusage.

         The government also fails to reconcile how the Careless Prescriber Allegations and the

  allegations of misstatements regarding pediatric exposure and diversion risk are means to

  commit a single scheme to defraud. The government does not address the disjointed timelines,




                                                   -2-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 3 of 14 Pageid#: 2564




  different participants, and varied goals of the two alleged schemes in its duplicity analysis. See

  Gov. Br. 9-11.

         Regarding its conduct before the grand jury, the government never addresses the

  defendants’ argument, but rather, mischaracterizes the indisputable factual record as “rank

  speculation.” Gov. Br. 12. In camera inspection of the prosecutors’ colloquy with the

  superseding grand jury could easily resolve whether further proceedings are warranted to

  determine whether the prosecutors in this case usurped the proper role of the grand jury.

         Finally, the government makes meritless claims that Indivior “sandbagged” the

  government by filing the instant motion nearly five months before trial. See id. at 11-12. The

  government’s position conflicts with the reality of how this litigation has proceeded.

  I. THE COURT SHOULD DISMISS COUNTS SEVEN, ELEVEN, AND THIRTEEN
  THROUGH TWENTY-EIGHT FOR FAILURE TO STATE AN OFFENSE

         Among the twenty-two wire fraud counts of the Superseding Indictment, Counts Seven,

  Eleven, and Thirteen through Twenty-Eight allege that Indivior committed wire fraud by making

  “referrals of prospective patients to Doctor A.” Sup. Ind. 41-42. The government argues that

  these allegations are merely a “means” of committing a scheme to defraud health care benefit

  programs. See Gov. Br. 1, 7. It also asserts that it will prove at trial that “Indivior’s patient

  referrals and aid to certain doctors were fraudulent.” Id. at 7.

         But before the government is allowed to make its case to a jury, it must first—in the

  charging document—allege a “statement of the essential facts constituting the offense charged.”

  Fed. R. Crim. Pro. 7(c)(1). This is not a matter of the sufficiency of the evidence, as the

  government erroneously argues. See Gov. Br. 6-8. It is matter of notice to the defendant

  wherein the indictment must “fully, directly, and expressly, without any uncertainty or

  ambiguity, set forth all elements necessary to constitute the offence.” United States v. Brandon,



                                                   -3-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 4 of 14 Pageid#: 2565




  298 F.3d 307, 310 (4th Cir. 2002) (citation omitted). Although that standard can at times be

  satisfied through a recitation of statutory elements, that is not the case where the government

  alleges a complex fraudulent scheme that spans more than thirteen years and involves multiple

  and novel alleged means. See United States v. Perry, 757 F.3d 166, 171 (4th Cir. 2014) (“[A]ny

  general description based on the statutory language ‘must be accompanied by such a statement of

  the facts and circumstances as will inform the accused of the specific offense, coming under the

  general description, with which he is charged.’”) (quoting Hamling v. United States, 418 U.S. 87,

  117-18 (1974)). The point is two-fold: (1) to apprise the defendant of “what he must be prepared

  to meet” so that he will not be misled while preparing his defense and (2) so that “he may plead a

  former acquittal or conviction.” Russell v. United States, 369 U.S. 749, 763-64 (1962) (citation

  omitted). And an “important corollary purpose” to this requirement is “to inform the court of the

  facts alleged, so that it may decide whether they are sufficient in law to support a conviction, if

  one should be had.” Id. at 768.

         Nowhere does the Superseding Indictment allege even a modicum of facts to support the

  most fundamental aspect of these wire fraud claims concerning referrals to Doctor A: a scheme

  to defraud or a fraudulent misrepresentation. See, e.g., Williams v. Aztar Indian Gaming Corp.,

  351 F.3d 294, 299 (7th Cir. 2003) (“A necessary element of a scheme to defraud is the making of

  a false statement or material misrepresentation, or the concealment of a material fact…”).

  Counts Seven, Eleven, and Thirteen through Twenty-Eight do not allege that Indivior made any

  misrepresentations in its referrals to Doctor A or to the patients it referred to her; that these

  referrals in themselves were somehow fraudulent; how these referrals indirectly aided or abetted

  any fraud associated with the “careless and clinically unwarranted conduct” of Doctor A, or how

  they relate to convincing physicians to switch to Suboxone Film. Sup. Ind. 41-42. In fact, the




                                                   -4-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 5 of 14 Pageid#: 2566




  Superseding Indictment directly attributes the referrals to the “Here to Help operators . . . [who]

  us[ed] lists of enrolled prescribers in the patients’ geographic areas.” Id. at ¶¶ 106, 108, 110,

  112. Nor are there any facts alleged that link Indivior’s purported interactions with the

  physicians—including “marketing materials, billing advice, and access to lunch and dinner

  events”—with a misrepresentation or scheme to defraud. Id. at ¶ 99. Contrary to the

  government’s implicit position, Indivior’s alleged knowledge of Doctor A’s careless prescription

  practices is not sufficient, without more, to convert referrals based on geographical proximity

  into wire fraud.

          To state a claim of wire fraud, there also must be an allegation of “specific intent to

  deprive one of something of value through a misrepresentation or other similar dishonest

  method.” United States v. Wynn, 684 F.3d 473, 478 (4th Cir. 2012). Patient referrals thus have

  no relevance to a wire fraud claim absent an allegation of specific intent to deprive someone of

  something through some falsity or fraudulent scheme. If the government’s purported scheme to

  defraud is premised on Doctor A prescribing carelessly, it failed to allege even a single example

  of an improper reimbursement claim, much less that the reimbursement claim was tied to a

  patient who was referred to Doctor A by Indivior in one of the wire fraud counts. And because

  the government’s purported victims are health care benefit programs, it must allege how the

  referrals were in furtherance of Indivior’s specific intent to deprive a government program of

  money. It has not done so.

          The government mischaracterizes these glaring omissions as matters of the sufficiency of

  the evidence for the jury to decide.1 Gov. Br. 6-7. It is mistaken. Before the government can


          1
             The government’s intent in including the Careless Prescriber Allegations may be revealed by its argument
  that the “patient referrals and aid to doctors” are evidence of “intent to defraud.” Gov. Br. 8. If the government
  wants to have tangential other bad act evidence admitted at trial to prove intent, it should make advance disclosure
  and a motion pursuant to Rule 404(b) of the Federal Rules of Criminal Procedure.



                                                         -5-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 6 of 14 Pageid#: 2567




  argue to a jury that the above constituted fraud, it must allege facts that, if believed, could

  support the wire fraud counts as a matter of law. See United States v. Berg, 710 F. Supp. 434,

  436 (E.D.N.Y. 1988) (“One or more counts of an indictment may be dismissed if the facts

  alleged are insufficient as a matter of law to support a conviction under the charged offense.”).

  But there are simply no factual allegations of a false statement or scheme to defraud, or specific

  intent to defraud that relates to patient referrals to Doctor A.2 See United States v. Keuylian, 23

  F. Supp. 3d 1126, 1127 (C.D. Cal. 2014) (dismissing wire fraud count because “the Indictment

  fails to describe any act of deception committed by [the defendant]. It alleges no

  misrepresentation, no false pretense, no false promise, and no concealment.”). As a result, the

  Court should dismiss Counts Seven, Eleven, and Thirteen through Twenty-Eight for failure to

  state wire fraud as a matter of law. See Russell, 369 U.S. at 763-64, 768.

  II. THE COURT SHOULD STRIKE ALLEGATIONS THAT INDIVIOR “AIDED AND
  ABETTED” PHYSICIANS WHO PRESCRIBED IN A “CARELESS AND CLINICALLY
  UNWARRANTED” MANNER

          The Superseding Indictment parrots 18 U.S.C. § 2(a) when it repeatedly alleges that

  Indivior “aided and abetted” doctors who prescribed in a “careless and clinically unwarranted

  manner.” Sup. Ind. ¶¶ 97, 102, 113, 128; Count Two ¶ 4(d). Indivior moved to strike these

  allegations for failure to state an offense if premised on the physicians’ “unnecessary

  prescriptions” as the principle offense. The government disavows that theory, arguing instead

  that these allegations are solely intended to be “a means of the alleged fraud,” the object of

  which “was to fraudulently convert prescriptions to Suboxone Film for monetary gain.” Gov.

  Br. 1, 7. But the government fails to link the means and the object in any meaningful way.


          2
             The government does not allege even a single example of an improper reimbursement claim tied to a
  patient who was referred to any doctor by Indivior. Because the government’s purported victims are health care
  benefit programs, it must allege how Indivior’s actions defrauded these programs of money or property. It does not
  do so.



                                                         -6-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 7 of 14 Pageid#: 2568




         The Court should strike the “aiding and abetting” language as surplusage in the

  Introduction and Count Two of the Superseding Indictment. “A motion to strike surplusage from

  the indictment should be granted only if it is clear that the allegations are not relevant to the

  charge and are inflammatory and prejudicial.” United States v. Williams, 445 F.3d 724, 733 (4th

  Cir. 2006) (internal brackets and quotation marks omitted). The legal terms of art employed

  here—“aiding and abetting”—clearly fall within that spectrum. They are not tied to the charged

  conduct of “fraudulently convert[ing] prescriptions to Suboxone Film” and thus not relevant.

  Gov. Br. 1, 2, 7. More importantly, they are highly prejudicial to Indivior as they literally allege

  Section 2 liability based on assistance of a crime allegedly committed by uncharged and

  unnamed physicians – without ever specifying what that crime is. Because the government

  unequivocally denies that it is charging “independent crimes,” see id. at 8, it should not be

  allowed to casually drop this accomplice liability language into the Superseding Indictment. See

  United States v. Manginen, 565 F. Supp. 1024, 1025 (E.D. Va. 1983), aff’d, 788 F.2d 1561 (4th

  Cir. 1986) (striking language as prejudicial and unnecessary to the indictment when the phrase

  “is utterly incomprehensible”). The government’s disclaimer of any charge based on 18 U.S.C. §

  2(a) accomplice liability renders the Section 2 language legally meaningless but highly

  prejudicial. Thus, this language should properly be struck. See id. at 1025 (“That which is

  unintelligible is properly regarded as surplusage.”).

  III. COUNTS ONE AND TWO ARE IMPERMISSIBLY DUPLICITOUS

         The government’s arguments to rebut the impermissible duplicity of Counts One and

  Two rely on three facts it purports bind the two schemes together: (1) that “Indivior formulated

  the alleged scheme[s];” (2) “the transactions all involved communications regarding Suboxone;”




                                                   -7-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 8 of 14 Pageid#: 2569




  and (3) “were made during the promotion of Suboxone Film.” Gov. Br. 11. That is flatly false

  based on the government’s own allegations in the Superseding Indictment.

         First, the Careless Prescriber Allegations must, by necessity, have foremost been

  performed by the physicians who actually wrote the prescriptions. The primary role of the

  physicians in that scheme is evidenced by the government’s choice of the “aiding and abetting”

  terminology. Per the Superseding Indictment, Indivior allegedly aided and abetted the

  physicians, but it did so as a means of committing its separate scheme whereby it allegedly

  induced physicians through misrepresentations regarding safety and diversion risk to switch from

  tablets to Suboxone Film (“Misrepresentation Allegations”). Thus it is not true that Indivior was

  the preeminent actor in both schemes.

         Second, the “transactions,” or means of carrying out the two schemes, did not all involve

  communications about Suboxone. At the hearing before Judge Sargent, the government alleged

  that the Careless Prescriber Allegations began “before they switched to film.” Hearing Tr. 35,

  Oct. 1, 2019 (“When they just had a tablet, they wanted these doctors to write the drugs also.”).

         Third, the allegations related to the Careless Prescriber Allegations span from 2008 to

  2016, see Sup. Ind. ¶¶ 97-143, while the allegations related to the Misrepresentation Allegations

  span from 2006 to 2013, when Indivior’s managers are alleged to have decided that “[u]nder no

  circumstances can we make the claim that Suboxone Film is safer or better at reducing pediatric

  exposures,” id. at ¶ 75; see also id. ¶ 96 (alleging that the latest misrepresentation alleged is

  “[b]efore” December 2013).

         The government ignores the disjointed timelines, different participants, and the varied

  goals of the two different alleged schemes to defraud. It makes no sense to characterize all of the

  above conduct as an integrated whole when the physicians are alleged victims of one scheme,




                                                   -8-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 9 of 14 Pageid#: 2570




  while co-conspirators of the other. These contradictory elements render the schemes entirely

  separate and cannot fairly be considered “part of a single, continuing scheme.” United States v.

  Burfoot, 899 F.3d 326, 337 (4th Cir. 2018) (internal quotation marks omitted).

  IV. THE COURT SHOULD ORDER IN CAMERA INSPECTION OF THE
  PROSECUTORS’ COLLOQUY WITH THE SUPERSEDING GRAND JURY

         The government argues that “Indivior’s theory that the prosecution ‘usurped’ the Grand

  Jury’s constitutional role by denying it an opportunity to deliberate makes even less sense now

  than on its first motion to dismiss, given that the Superseding Indictment differs from the original

  Indictment by only a few words in paragraph 143 and the Notice of Forfeiture.” Gov. Br. 12.

  But this argument ignores that the presentation to the grand jury went beyond these few changes

  to the indictment itself, and attempted to correct the prior abuse of not putting any evidence

  before the grand jury to support at least three pages of allegations in the original indictment

  concerning Doctor D.




                                                  -9-
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 10 of 14 Pageid#: 2571




          These are indisputable facts, not “rank speculation.” Gov. Br. 12. They imply that the

   prosecutors usurped any opportunity by the grand jury to consider the record on which the

   government now relies. But there is no need for any uncertainty. The Court can order an in

   camera inspection of the prosecutors’ colloquy to ascertain whether the grand jury was afforded

   any genuine opportunity to consider this evidence, or whether it was merely a sham presentation

   to paper the record. Such a review is necessary, especially in light of the misconduct detailed in

   the motion to dismiss the original indictment, to determine if the Superseding Indictment is “the

   product of an investigative deliberation that is independent of both the prosecuting attorney and

   the court [because] [w]ithout a guarantee of independence, the indictment would not be the

   genuine issue of a grand jury within the meaning of the Constitution.” United States v. Leeper,

   No. 06-cr-58A, 2006 WL 1455485 (W.D.N.Y. May 22, 2006) (citation and quotation marks

   omitted).

   V. INDIVIOR TIMELY MOVED TO DISMISS THE SUPERSEDING INDICTMENT

          The government accuses Indivior of “sandbagging” by filing a motion to dismiss the

   Superseding Indictment nearly five months before trial. See Gov. Br. 11-12. In particular, the

   government’s complaint centers on its need to respond to other motions pending in the case and

   to handle its ordinary trial preparation. These arguments are wholly without merit. Indivior filed

   a motion to dismiss the Superseding Indictment when it became ripe. The government cannot

   complain of being “outflank[ed]” when has had the full arsenal of federal resources targeted

   against Indivior throughout its seven-year investigation, and appears to employ at least nine trial

   attorneys in this prosecution. Id. at 12. Moreover, Indivior has agreed to extensions of filing

   deadlines each and every time the government has sought one, including the recently filed

   suppression motion. This motion would have been no different.




                                                  - 10 -
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 11 of 14 Pageid#: 2572




            For the reasons explained in its Objections to the Magistrate Judge’s Order to Stay, ECF

   No. 263, Indivior timely filed its motion to dismiss the Superseding Indictment. The Scheduling

   Order from July 2019, ECF No. 79, was set to govern the original indictment filed in April 2019,

   not the Superseding Indictment filed in August 2019. ECF No. 1, 115. Indivior was not even

   arraigned on the Superseding Indictment until nearly a month past the Scheduling Order’s

   deadline to move to dismiss the original Indictment.3 See Arraignment and Motion Hearing Tr.,

   Oct. 4, 2019 (ECF No. 200); Scheduling Order, July 16, 2019 (ECF No. 79). The default

   deadline to file motions to dismiss under the Federal Rules of Criminal Procedure is the start of

   trial. See Fed. R. Crim. P. 12(c)(1). The one case cited by the government, United States v.

   Mathis, 932 F.3d 242, 256-57 (4th Cir 2019), does not support its argument. That case involved

   a defendant’s purposeful delay in filing a motion to dismiss until after the beginning of trial to

   try to gain a strategic advantage in plea negotiations. By contrast, the present motion was filed

   almost five months before trial and only one month after the Court’s denial of the motion to

   dismiss the original indictment, which could have rendered the Superseding Indictment

   “meaningless.” Arraignment and Motion Hearing Tr. 40, Oct. 4, 2019 (ECF No. 200).

            Moreover, there is good cause to consider the merits of the motion to dismiss as this is a

   complex case with, as Judge Sargent acknowledged, a confusing charging instrument. See, e.g.,

   Hearing Tr. 33, 35-37, 42-43, Oct. 1, 2019 (explaining that “this is where my confusion was” and

   that these allegations “left me a little confused as to what the alleged illegal conduct was” and


            3
              Given that the government filed a Superseding Indictment in the midst of briefing on the motion to
   dismiss, Indivior reserved the right to file a motion to dismiss the Superseding Indictment if the first motion was
   denied. See Def.’s Reply Mem. in Support of Motion to Dismiss the Indictment for Compound Jury Misconduct, at
   5 n.7 (Sept. 6, 2019), ECF No. 134 (“If the Court determines that the original Indictment need not be dismissed with
   prejudice, Indivior respectfully reserves the right to move to dismiss the superseding indictment, for which there are
   abundant grounds in addition to those asserted with respect to the original Indictment.”). The District Court held a
   hearing on the first motion to dismiss on October 4, 2019, where again Indivior raised its right to attack the
   Superseding Indictment once the Court ruled on the first motion to dismiss related to grand jury misconduct, which
   could have vitiated any need to file a subsequent motion to dismiss. See Hearing Tr. 38, 40, Oct. 4, 2019.



                                                          - 11 -
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 12 of 14 Pageid#: 2573




   whether the conspiracy involved only misrepresentations “that [Suboxone Film] was a safer

   formulation” or also included a conspiracy charge about doctors prescribing to too many patients

   or in too high doses, and even suggesting that “the government need[s] to be clearer on that

   particular allegation”). Indivior’s effort to clarify these incoherent charging issues in the original

   indictment via a bill of particulars was not successful. See Opinion and Order Denying

   Objections, ECF No. 255, Dec. 23, 2019. Once the motion to dismiss the Superseding

   Indictment became ripe, Indivior should not be faulted for raising the constitutional concerns in a

   motion to dismiss nearly five months before trial.

                                             CONCLUSION

          For the above reasons, the Court should dismiss Counts Seven, Eleven, and Thirteen

   through Twenty-Eight for failure to state an offense; strike the “aiding and abetting” allegations

   from the Superseding Indictment, or, in the alternative, dismiss Counts One and Two as

   duplicitous; and order in camera inspection of the prosecutors’ colloquy with the grand jury

   related to the return of the Superseding Indictment.




    Dated: January 21, 2020                              Respectfully submitted,

                                                         INDIVIOR INC. (a/k/a Reckitt Benckiser
                                                         Pharmaceuticals Inc.) and INDIVIOR PLC

                                                         /s/ James P. Loonam
                                                         By Counsel

                                                        Thomas J. Bondurant, Jr. (VSB No. 18894)
                                                        Gentry Locke
                                                        10 Franklin Road SE
                                                        Roanoke, Virginia. 24022
                                                        (540) 983-9389
                                                        bondurant@gentrylocke.com




                                                   - 12 -
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 13 of 14 Pageid#: 2574




                                          Jennifer S. DeGraw (VSB No. 89962)
                                          Gentry Locke
                                          10 Franklin Road SE
                                          Roanoke, Virginia. 24022
                                          (540) 983-9445
                                          degraw@gentrylocke.com

                                          James P. Loonam (admitted pro hac vice)
                                          Jones Day
                                          250 Vesey Street
                                          New York, New York 10281
                                          (212) 326-3808
                                          jloonam@jonesday.com

                                          Kathryn K. Mizelle (admitted pro hac vice)
                                          Jones Day
                                          51 Louisiana Avenue NW
                                          Washington, D.C. 20001
                                          (202) 879-3611
                                          kmizelle@jonesday.com

                                          Dia Rasinariu (admitted pro hac vice)
                                          Jones Day
                                          51 Louisiana Avenue NW
                                          Washington, D.C. 20001
                                          (202) 879-4657
                                          drasinariu@jonesday.com

                                          Peter J. Romatowski (admitted pro hac vice)
                                          Jones Day
                                          51 Louisiana Avenue NW
                                          Washington, D.C. 20001
                                          (202) 879-7625
                                          pjromatowski@jonesday.com

                                          James R. Wooley (admitted pro hac vice)
                                          Jones Day
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          (216) 586-7345
                                          jrwooley@jonesday.com




                                      - 13 -
Case 1:19-cr-00016-JPJ-PMS Document 290 Filed 01/22/20 Page 14 of 14 Pageid#: 2575




                                   CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 21st day of January, 2020.

                                                   /s/ James P. Loonam
                                                   Counsel for Defendants




                                                 - 14 -
